EXECUTION VERSION


LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of March 1, 2010
(the “Effective Date”) is entered into by and between (i) deltathree, Inc., a
Delaware corporation, Delta Three Israel, Ltd., an Israeli company (the “Israeli
Subsidiary”), (ii) DME Solutions, Inc., a New York corporation (jointly and
severally, the “Borrower”), and (iii) D4 Holdings, LLC, a Delaware limited
liability company (“Lender”).
 
RECITALS
 
WHEREAS, Lender is a shareholder of deltathree, Inc.;
 
WHEREAS, Borrower has requested that Lender make advances to Borrower from time
to time in an aggregate principal amount thereof not to exceed one million two
hundred thousand dollars ($1,200,000) (the “Maximum Principal Amount”); and
 
WHEREAS, Lender is willing to make such advances to Borrower on the terms and
subject to the conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower and Lender, intending to be legally
bound, hereby agree as follows:
 
1.           Loans and Promissory Note.
 
(a)           Commitment to Lend.  Subject to the terms and conditions set forth
in this Agreement, Lender hereby agrees to make advances to Borrower (each a
“Loan Advance” and collectively, the “Loan Advances”) from time to time, during
the period beginning on the date hereof and ending on the Maturity Date (the
“Draw Period”), in an amount up to, but not to exceed, the Maximum Principal
Amount in the aggregate, for the purposes stated herein only.  During the Draw
Period, subject to the terms and condition of this Agreement, Borrower may
borrow, in increments of no less than $100,000, amounts up to the Maximum
Principal Amount at any time and from time to time.
 
(b)           Promissory Note.  The Loan Advances made by Lender hereunder shall
be evidenced by the duly executed Promissory Note of Borrower to Lender, dated
as of the date hereof in an original principal amount equal to the Maximum
Principal Amount and in the form attached hereto as Exhibit A (as amended,
modified, extended, renewed or replaced from time to time, the “Note”).

 

--------------------------------------------------------------------------------

 

(c)          Repayments.  Borrower shall pay in full any outstanding principal
amount, all accrued but unpaid interest, and all other Obligations on the
Maturity Date.
 
(d)          Payment of Interest.
 
(i)           Subject to Section 7(b)(ii), the principal amount outstanding
under each Loan Advance shall accrue interest from the date of issuance of such
Loan Advance until the Maturity Date at the rate of twelve percent (12%) per
annum, compounding daily. The initial payment of interest shall be due on May 1,
2010, and payment of accrued interest shall be due on the first calendar day of
each month thereafter.
 
(ii)          Interest will be computed on the basis of a year deemed to consist
of 360 days and shall be paid for the actual number of days elapsed.
 
2.           Creation of a Security Interest.
 
(a)          Grant of Security Interest.
 
(i)           Borrower hereby grants to Lender, to secure the payment and
performance in full of all of the Obligations, a continuing security interest
in, and pledges to Lender, all of Borrower’s right, title and interest in, to
and under all the Collateral, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof.  Borrower
represents, warrants, and covenants that the security interest granted herein is
and shall at all times be a first priority perfected security interest in the
Collateral other than with respect to Permitted Liens.  If Borrower shall
acquire a commercial tort claim, Borrower shall promptly notify Lender in
writing of the general details thereof and grant to Lender a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Lender.
 
(ii)          If this Agreement is terminated, Lender’s security interest in the
Collateral shall continue until the Obligations are repaid in full.  Upon
payment in full of the Obligations and at such time as Lender’s obligation to
make Loan Advances has terminated, Lender shall, at Borrower’s sole cost and
expense, release its security interest in the Collateral and all rights therein
shall revert to Borrower.
 
(b)         Authorization to File Financing Statements.  Borrower hereby
authorizes Lender to file financing statements, or any document similar thereto
(including, without limitation, collateral agreements and filings with the
United States Patent and Trademark Office), without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Lender’s interest or rights
hereunder.  Such financing statements may indicate the Collateral as “all assets
of the Debtor” or words of similar effect, or as being of an equal or lesser
scope, or with greater detail, all in Lender’s discretion, and may include a
notice that any disposition of the Collateral, either by Borrower or any other
person, shall be deemed to violate the rights of Lender under the Code.

 
2

--------------------------------------------------------------------------------

 

3.           Conditions of Loans.
 
(a)          Conditions Precedent to Loan Advances.  Lender’s obligation to make
each Loan Advance is subject to satisfaction of the following conditions:
 
(i)           Receipt of an executed Notice of Borrowing (as defined below);
 
(ii)          The representations and warranties in Section 4 shall be true in
all material respects on the date of each Notice of Borrowing and each Loan Date
(as defined below);
 
(iii)         No Event of Default shall have occurred and be continuing or
result from such Loan Advance;
 
(iv)         There shall not have occurred, in Lender’s sole discretion, any
Material Adverse Change.
 
(b)          Procedure for Borrowing.  Subject to the prior satisfaction of the
conditions set forth in Section 3(a), to obtain a Loan Advance, Borrower shall
give written notice to Lender in the form attached as Exhibit B (a “Notice of
Borrowing”) not later than the ten (10th) Business Day prior to the date of the
proposed Loan Advance (a “Loan Date”).  Each Notice of Borrowing shall be in
writing and shall specify (a) the Loan Date, (b) the account of Borrower to be
funded and the wire instructions applicable thereto, (c) the purpose for which
such Loan Advance shall be used; and (d) the amount of such proposed Loan
Advance.  Each Loan Advance shall be in an amount of at least
$100,000.  Following Lender’s receipt of a Notice of Borrowing and satisfaction
of the conditions set forth in Section 3(a), Lender shall deliver the applicable
Loan Advance to Borrower on the Loan Date by wire transfer of immediately
available funds to the account specified by Borrower.
 
4.           Representations and Warranties of Borrower.  Each Borrower hereby
represents and warrants to Lender as of the date hereof as follows:
 
(a)          Binding Agreement.  The Loan Documents constitute or will
constitute, when issued and delivered, valid and binding obligations of
Borrower, enforceable in accordance with their respective terms, subject to
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors’ rights in general, and general principles of equity.
 
(b)          Organization; Power; Authorization.  Each Borrower is a Registered
Organization duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is organized.  Each Borrower has all
requisite power and authority (corporate and otherwise) to execute, deliver and
perform the Loan Documents and to consummate the transactions contemplated
thereby.  The execution, delivery and performance by Borrower of the Loan
Documents and the consummation of the transactions contemplated thereby have
been duly authorized by all necessary action on the part of Borrower.

 
3

--------------------------------------------------------------------------------

 

(c)          Non-Contravention.  Neither the execution and the delivery of the
Loan Documents, nor the consummation of the transactions contemplated hereby,
will (a) violate any injunction, judgment, order, decree, ruling, charge or any
provision of Borrower’s charter documents, or, to Borrower’s knowledge, any
restriction of any government, governmental agency, or court to which Borrower
is subject, or (b) conflict with, result in a material breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, any material agreement, contract,
lease, license, instrument, or other arrangement to which Borrower is a party or
by which it is bound or to which any of its assets are subject.
 
(d)          Collateral.
 
(i)           Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. The
security interests and Liens granted to Lender under this Agreement and the
other Loan Documents to which Borrower is a party constitute valid and perfected
first priority liens and security interests in and upon the Collateral to which
Borrower now has or hereafter acquires rights other than with respect to
Permitted Liens.  Borrower has no deposit accounts other than the deposit
accounts described in Exhibit C, or of which Borrower has given Lender notice
and taken such actions as are necessary to give Lender a perfected security
interest therein. The Accounts are bona fide, existing obligations of the
Account Debtors. No obligations remain outstanding under the letter of credit
secured by the Lien described in Section 9(m)(iii) hereof.
 
(ii)          The Collateral is not in the possession of any third party bailee
(such as a warehouse). None of the components of the Collateral shall be
maintained at locations other than (A) the primary business address of Borrower,
(B) collocation sites at which Borrower leases space and (C) storage facilities
utilized by Borrower, in the case of (B) and (C) at such locations as have been
previously disclosed to Lender.  In the event that Borrower, after the date
hereof, intends to store or otherwise deliver any portion of the Collateral to a
bailee, then Borrower will first receive the written consent of Lender and such
bailee must execute and deliver a bailee agreement in form and substance
satisfactory to Lender in its sole discretion.
 
(iii)         All Inventory is in all material respects of good and marketable
quality, free from material defects.

 
4

--------------------------------------------------------------------------------

 

(iv)        Borrower is the sole owner of its intellectual property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business. Borrower’s intellectual property does not include any patents, nor
does Borrower have any patents pending or any applications for patents on file.
No part of the intellectual property has been judged invalid or unenforceable,
in whole or in part, and to the best of Borrower’s knowledge and except as
previously disclosed to Lender, no claim has been made that any part of the
intellectual property violates the rights of any third party.
 
(v)         Borrower is not a party to, nor is bound by, any material license or
other agreement with respect to which Borrower is the licensee (A) that
prohibits or otherwise restricts Borrower from granting a security interest in
Borrower’s interest in such license or agreement or any other property, or (B)
for which a default under or termination of could interfere with Lender’s right
to sell any Collateral.  Borrower shall provide written notice to Lender within
ten (10) days of entering or becoming bound by any such license or agreement
which is reasonably likely (in Borrower’s reasonable determination) to have a
material impact on Borrower’s business or financial condition (other than
over-the-counter software that is commercially available to the public).
Borrower shall take such steps as Lender  requests to obtain the consent of, or
waiver by, any Person whose consent or waiver is necessary for (Y) all such
licenses or agreements to be deemed “Collateral” and for Lender to have a
security interest in it that might otherwise be restricted or prohibited by law
or by the terms of any such license or agreement, whether now existing or
entered into in the future, and (Z) Lender to have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Lender’s rights and remedies under this Agreement and the other Loan Documents.
 
(e)          Good Faith Transaction.  The loan contemplated by this Agreement is
being made on a good faith, arms length basis on what the Borrower reasonably
believes to be the best available market terms.  After having reviewed its
financial position and forecast, the Borrower reasonably believes that it will
be in position to repay all Loan Advances according to the terms of this
Agreement.
 
(f)          Tax Returns and Payments.  Except as previously disclosed to
Lender, and in no event in excess of $50,000 in the aggregate unpaid, Borrower
has filed, or caused to be filed, in a timely manner all material tax returns,
reports and declarations which are required to be filed by it (without requests
for extension except as previously disclosed in writing to Lender).  All
information in tax returns, reports and declarations filed by Borrower is
complete and accurate in all material respects.  Except as previously disclosed
to Lender, and in no event in excess of $50,000 in the aggregate unpaid,
Borrower has paid or caused to be paid prior to delinquency all taxes due and
payable or claimed due and payable in any assessment received by it, except
taxes the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to Borrower and with respect to
which adequate reserves have been set aside on its books.  Adequate provision
has been made by Borrower for the payment of all accrued and unpaid federal,
state, county, local, foreign and other taxes whether or not yet due and payable
and whether or not disputed.

 
5

--------------------------------------------------------------------------------

 

(g)          Arm’s Length Transaction.  Borrower reasonably believes in good
faith that the terms and conditions of the Loan Documents are substantially
equivalent to and at least as favorable in the aggregate as those Borrower would
be able to receive from an unaffiliated lender.
 
5.           Covenants.
 
(a)           Affirmative Covenants.
 
(i)           Maintenance of Properties.  Borrower shall maintain all tangible
property included in the Collateral in good order and repair, subject to normal
wear and tear, and make all needed and proper repairs to its properties so that
Borrower’s business may be properly conducted at all times in accordance with
prudent business management and in compliance with all governmental requirements
and regulations;
 
(ii)          Government Compliance.  Borrower shall maintain its legal
existence and good standing in its jurisdiction of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations. Borrower shall comply with all laws, ordinances and regulations
to which it is subject, the noncompliance with which could reasonably be
expected to cause, or causes, a Material Adverse Change;
 
(iii)         Intellectual Property Rights.  Borrower shall: (a) take reasonable
steps to protect, defend and maintain the validity and enforceability of its
intellectual property, (b) promptly advise Lender in writing of material
infringements of its intellectual property; and (c) not allow any intellectual
property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Lender’s written consent.  If after the date hereof
Borrower (i) obtains any patent, registered trademark or service mark,
registered copyright, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, or (ii) applies for
any patent or the registration of any trademark or service mark, then Borrower
shall provide written notice thereof to Lender on a quarterly basis and shall
execute such intellectual property security agreements and other documents and
take such other actions as Lender shall request in its good faith business
judgment to perfect and maintain a first priority perfected security interest in
favor of Lender in such property.  If Borrower registers any copyrights or mask
works in the United States Copyright Office, Borrower shall: (x) provide Lender
with at least fifteen (15) days prior written notice of Borrower’s registration
of such copyrights; (y) execute an intellectual property security agreement and
such other documents and take such other actions as Lender may reasonably
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Lender in the copyrights or
mask works intended to be registered with the United States Copyright Office;
and (z) record such intellectual property security agreement with the United
States Copyright Office contemporaneously with filing the copyright or mask work
application(s) with the United States Copyright Office. Borrower shall promptly
provide to Lender copies of all applications that it files for patents or for
the registration of trademarks, service marks, copyrights or mask works,
together with evidence of the recording of the intellectual property security
agreement necessary for Lender to perfect and maintain a first priority
perfected security interest in such property;

 
6

--------------------------------------------------------------------------------

 

(iv)        Use of Proceeds.  Borrower shall use the proceeds of the Loan
Advances solely as working capital and to fund its general business requirements
and not for personal, family, household or agricultural purposes;
 
(v)         Insurance.  Borrower shall, at all times, maintain with (in its
reasonable determination) financially sound and reputable insurers insurance
with respect to the Collateral against loss or damage and all other insurance of
the kinds and in the amounts customarily insured against or carried by
corporations of established reputation engaged in the same or similar businesses
and similarly situated;
 
(vi)        Existing Liens.  Borrower shall use its reasonable best efforts to
terminate the letter of credit and the Lien securing such instrument described
in Section 9(m)(iii) promptly following the execution of this Agreement;
 
(vii)       Further Assurances.  Borrower shall execute any further instruments
and take further action as Lender reasonably requests to perfect or continue
Lender’s security interest in the Collateral or to otherwise effect the purposes
of this Agreement.
 
(b)          Negative Covenants.  Borrower shall not, without Lender’s prior
written consent:
 
(i)           Dispositions.  Convey, sell, lease, transfer, assign or otherwise
dispose of (collectively, “Transfer”), or permit any of its subsidiaries to
Transfer, all or any part of its business or property, except for Transfers (a)
of Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; (c) of non-exclusive licenses for the use of the property of Borrower
or its subsidiaries in the ordinary course of business;
 
(ii)          Mergers or Acquisitions.  Merge or consolidate, or permit any of
its subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person.  A subsidiary may merge or
consolidate into another subsidiary or into Borrower; provided that, in the case
of a merger of a subsidiary into Borrower, Borrower shall remain the surviving
entity;

 
7

--------------------------------------------------------------------------------

 

(iii)         Indebtedness.  Borrow money or engage in any debt or other
financing transaction for borrowed money except under this Agreement and except
for trade payables incurred in the ordinary course of Borrower’s business
individually in an amount of up to $25,000 individually or up to $100,000 in the
aggregate;
 
(iv)        Encumbrances.  Create, incur, allow, or suffer any Lien on any
Collateral, or assign or convey any right to receive income or permit any of
Borrower’s subsidiaries to do so, or permit any Collateral not to be subject to
the first priority security interest granted herein, in each case other than
with respect to Permitted Liens; provided however, that Borrower shall not,
directly or indirectly, (A) take any action to accelerate or increase the
obligations secured by any Permitted Lien, or (B) draw on or otherwise utilize
(or authorize any other person to take any such action) the letter of credit
underlying Lien described in Section 9(m)(iii) hereof;
 
(v)         Loans.  Make any loan to any Person except receivable, prepaid items
or deposits incurred in the ordinary course of business; or
 
(vi)        Capital Expenditures.  Make nor agree to make any material capital
expenditures.  
 
6.           Representations and Warranties of Lender.
 
(a)          Binding Agreement.  This Agreement constitutes or will constitute,
when issued and delivered, a valid and binding obligation of Lender, enforceable
in accordance with its terms, subject to bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors’ rights in general, and
general principles of equity.
 
(b)          Organization; Power; Authorization.  Lender is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware.  Lender has full limited liability company power and
authority to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby.  The execution, delivery and performance by
Lender of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary limited liability company
action.
 
(c)          Non-Contravention.  Neither the execution and the delivery of the
Loan Documents, nor the consummation of the transactions contemplated hereby,
will (a) violate any injunction, judgment, order, decree, ruling, charge or any
provision of Lender’s charter documents, or, to Lender’s knowledge, any
restriction of any government, governmental agency, or court to which Lender is
subject, or (b) conflict with, result in a material breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, any material agreement, contract,
lease, license, instrument, or other arrangement to which Lender is a party or
by which it is bound or to which any of its assets are subject.

 
8

--------------------------------------------------------------------------------

 

7.           Events of Default; Remedies Upon Default.
 
(a)          Events of Default.  The occurrence of any of the following events
shall constitute an event of default (each, an “Event of Default”) hereunder:
 
(i)           Borrower fails to pay timely any of the principal and/or any
accrued interest or other amounts due under the Loan Documents when the same
becomes due and payable;
 
(ii)          Borrower (A) files any petition or action for relief under any
bankruptcy, reorganization, insolvency or moratorium law, or any other law for
the relief of, or relating to, debtors, now or hereafter in effect; (B) applies
for or consents to the appointment of a custodian, receiver, trustee,
sequestrator, conservator or similar official for Borrower or for a substantial
part of Borrower’s assets; (C) makes a general assignment for the benefit of
creditors; (D) becomes unable to, or admits in writing its inability to, pay its
debts generally as they come due; or (E)  takes any corporate action in
furtherance of any of the foregoing;
 
(iii)         An involuntary petition is filed against Borrower (unless such
petition is dismissed or discharged within sixty (60) days) under any bankruptcy
statute now or hereafter in effect, or a custodian, receiver, trustee,
sequestrator, conservator, assignee for the benefit of creditors (or other
similar official) is appointed to take possession, custody or control of any
property of Borrower;
 
(iv)        One or more judgments for the payment of money in an amount,
individually or in the aggregate,  that could reasonably be expected to have a
material adverse effect on Borrower’s business or operations (not covered by
independent third-party insurance as to which liability has been accepted by
such insurance carrier) are entered by a court of competent jurisdiction against
Borrower which judgment remains undischarged, unsatisfied, unvacated or unstayed
for a period of ten (10) days after such judgment becomes final and
non-appealable (and Lender shall not be required to make any Loan Advances prior
to the satisfaction, vacation or stay of such judgment, order or decree);
 
(v)         A default or breach occurs under any agreement between Borrower and
any creditor of Borrower that signed a subordination, intercreditor, or other
similar agreement with Lender, or any creditor that has signed such an agreement
with Lender breaches any terms of such agreement;
 
(vi)        Any representation, warranty or other statement made by Borrower in
the Loan Documents, or any other agreement or other document delivered in
connection with any of the Loan Documents, shall prove to have been false or
misleading in any material respect when made;
 
(vii)       Borrower violates any covenant set forth in Section 5 hereof;

 
9

--------------------------------------------------------------------------------

 

(viii)      After the date hereof, Borrower grants any Person, other than
Lender, any Lien or other encumbrance on all or any substantial part of its
assets other than (A) with respect to Permitted Liens or (B) with respect to any
Lien or other encumbrance that is junior in priority to the Lien created by
Section 2 hereof; or
 
(ix)         There is a default in any agreement to which any Borrower is a
party with a third party or parties resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
indebtedness in an amount that could, in Lender’s sole discretion, reasonably be
expected to result in a Material Adverse Change; provided, however, that the
Event of Default under this Section 7(a)(ix) caused by the occurrence of a
default under such other agreement shall be cured or waived for purposes of this
Agreement upon Lender receiving written notice from the party asserting such
default of such cure or waiver of the default under such other agreement, if at
the time of such cure or waiver under such other agreement (a) Lender has not
declared an Event of Default under this Agreement and/or exercised any rights
with respect thereto; (b) any such cure or waiver does not result in an Event of
Default under any other provision of this Agreement or any Loan Document; and
(c) in connection with any such cure or waiver under such other agreement, the
terms of any agreement with such third party are not modified or amended in any
manner which could in the good faith judgment of Lender be materially less
advantageous to Borrower.
 
(b)          Remedies Upon Default.
 
(i)           Upon the occurrence of an Event of Default hereunder:
 
(A)          all unpaid principal, accrued interest and other amounts owing
hereunder shall, at the option of Lender, be immediately due and payable by
Borrower (but if an Event of Default described in Section 7(a)(ii) occurs, all
Obligations are immediately due and payable without any action by Lender);
 
(B)           Lender may terminate its commitment to make additional Loan
Advances;
 
(C)           Lender shall have the right to exercise all the remedies of a
secured party under the Code, including without limitation the right to require
Borrower to assemble the Collateral and to make it available to  Lender at a
place designated by Lender. Borrower will pay any reasonable expenses (including
reasonable attorneys’ fees) incurred by Lender in connection with the exercise
of any of Lender’s rights hereunder, including without limitation any expense
incurred in disposing of the Collateral; and

 
10

--------------------------------------------------------------------------------

 

(D)           Lender may proceed to protect and enforce its right by suit in the
specific performance of any covenant or agreement contained in the Loan
Documents or in aid of the exercise of any power granted in the Loan Documents
or may proceed to enforce the payment of the Loan Documents or to enforce any
other legal or equitable rights as Lender may have, including exercising any
right or remedies available to Lender under the Loan Documents and under the
Code (including disposal of the Collateral pursuant to the terms thereof).
 
(ii)          Any and all amounts (including principal, unpaid interest and all
reasonable costs and expenses of collection, including reasonable attorneys’
fees) outstanding hereunder after an Event of Default shall bear interest from
the date due until paid at the rate of eighteen percent (18%) per annum.
 
(iii)         Upon the occurrence of an Event of Default, and upon the filing of
a suit or other commencement of judicial proceedings to enforce the rights of
Lender under this Agreement, Lender shall be entitled, as a matter of right, to
the appointment of a receiver or receivers of the Borrower and of the revenues,
issues, payments and profits thereof, pending such proceedings, with such powers
as the court making such appointment shall confer.
 
(iv)         If an Event of Default occurs, in addition to any other right under
this Agreement, Lender shall have the right to require, in writing, the Borrower
to hire either an independent management consultant with sufficient expertise in
and knowledge of the business of the Borrower, or new management, and shall have
the right to consent, in writing, to the independent management consultant,
management personnel and/or company that the Borrower recommends as consultant
or replacement management, as applicable.
 
(c)          Power of Attorney.  Borrower hereby irrevocably appoints Lender as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Lender determines reasonable; (d) make,
settle, and adjust all claims under Borrower’s insurance policies; (e) pay,
contest or settle any Lien (except for Permitted Liens), charge, encumbrance,
security interest, and adverse claim in or to the Collateral, or any judgment
based thereon, or otherwise take any action to terminate or discharge the same;
and (f) transfer the Collateral into the name of Lender or a third party as the
Code permits.  Borrower hereby appoints Lender as its lawful attorney-in-fact to
sign Borrower’s name on any documents necessary to perfect or continue the
perfection of Lender’s security interest in the Collateral regardless of whether
an Event of Default has occurred until all Obligations have been satisfied in
full and Lender is under no further obligation to make Loan Advances
hereunder.  Lender’s foregoing appointment as Borrower’s attorney-in-fact, and
all of Lender’s rights and powers, coupled with an interest, are irrevocable
until all Obligations have been fully repaid and performed and Lender’s
obligation to provide Loan Advances terminates.

 
11

--------------------------------------------------------------------------------

 

(d)          Application of Payments and Proceeds.  If an Event of Default has
occurred and is continuing, Borrower shall have no right to specify the order or
the accounts to which Lender shall allocate or apply any payments required to be
made by Borrower to Lender or otherwise received by Lender under this Agreement
when any such allocation or application is not specified elsewhere in this
Agreement.  If an Event of Default has occurred and is continuing, Lender may
apply any funds in its possession, whether from Borrower account balances,
payments, proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations in such order as
Lender shall determine in its sole discretion.  If Lender, in its good faith
business judgment, directly or indirectly enters into a deferred payment or
other credit transaction with any purchaser at any sale of Collateral, Lender
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Lender of cash
therefor.
 
(e)          Lender’s Liability for the Collateral.  So long as Lender complies
with reasonable practices regarding the safekeeping of the Collateral in the
possession or under the control of Lender customary for Persons in possession or
having control of items similar to the Collateral, Lender shall not be liable or
responsible for: (i) any loss or damage to the Collateral; (ii) any diminution
in the value of the Collateral; or (iii) any act or default of any carrier,
warehouseman, bailee, or other Person. Borrower bears all risk of loss, damage
or destruction of the Collateral.
 
8.           Other Provisions.
 
(a)          Demand Waiver; Representations and Expenses.  Borrower waives
presentment, notice of dishonor, protest and notice of protest of this Agreement
and the Note and all other notices or demands in connection with the delivery,
acceptance, performance, default or endorsement of the Loan Documents, and shall
pay reasonable out-of-pocket costs and expenses of collection when incurred by
Lender, including, without limitation, reasonable attorneys’ fees and expenses.
 
(b)          Waivers; Remedies Cumulative.  Either party’s failure, at any time
or times, to require strict performance by the other party of any provision of
this Agreement or any other Loan Document shall not waive, affect, or diminish
any right of such party thereafter to demand strict performance and compliance
herewith or therewith. Any waiver is only effective for the specific instance
and purpose for which it is given. Lender’s rights and remedies under this
Agreement and the other Loan Documents are cumulative.  Lender has all rights
and remedies provided under the Code, by law, or in equity.  Lender’s exercise
of one right or remedy is not an election, and Lender’s waiver of any Event of
Default is not a continuing waiver. Any delay in exercising any remedy by a
party is not a waiver, election, or acquiescence.

 
12

--------------------------------------------------------------------------------

 

(c)          Binding Agreement; Governing Law.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  This Agreement shall be governed by and
construed in accordance with the internal and substantive laws of the State of
Delaware and without regard to any conflicts of laws concepts which would apply
the substantive law of some other jurisdiction.
 
(d)          Further Assurances.  The parties hereto agree to execute and
deliver all such other papers and documents and to take such other further
actions that may be reasonably necessary or appropriate to carry out the terms
of this Agreement.
 
(e)          Entire Agreement; Amendment.  The Loan Documents contain the entire
agreement among the parties with respect to the subject matter hereof and there
are no agreements, understandings, representations, or warranties regarding the
subject matter hereof that are not set forth herein.  This Agreement may not be
amended or revised except by a writing signed by Borrower and Lender.
 
(f)          Notices.  Any notices required or permitted to be sent to Borrower
or Lender shall be delivered to the address of Borrower or Lender, as
applicable, as set forth below.  All notices required or permitted hereunder, to
be effective, shall be in writing and shall be deemed effectively given: (i)
when sent by confirmed facsimile if sent during normal business hours of the
recipient, and if not, then on the next Business Day, or (ii) one (1) Business
Day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt.
 
If to Borrower, to:


deltathree, Inc.
Jerusalem Technology Park – Bldg. #9
P.O. Box 48265, Jerusalem 91481, Israel
Attention: Chief Executive Officer
Facsimile: 011.972.2.649.1200


with a copy (which shall not constitute notice) to:


deltathree, Inc.
Jerusalem Technology Park – Bldg. #9
P.O. Box 48265, Jerusalem 91481, Israel
Attention: General Counsel
Facsimile: 011.972.2.649.1200

 
13

--------------------------------------------------------------------------------

 

If to Lender, to:


D4 Holdings, LLC
349-L Copperfield Blvd, #407
Concord, NC 28025
Attention:  Robert Stevanovski, Manager
Facsimile:  704.260.3304


with a copy (which shall not constitute notice) to:


D4 Holdings, LLC
349-L Copperfield Blvd, #407
Concord, NC 28025
Attention:  General Counsel
Facsimile:  704.260.3304


(g)          Counterparts.  This Agreement may be executed in one or more
counterparts, all of which when taken together shall constitute but one
instrument, and in the event any signature is delivered by facsimile or “.pdf”
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” were an original thereof.
 
(h)          Severability.  The provisions of this Agreement are severable, and
the invalidity of any provision shall not affect the validity or enforceability
of any other provision hereof.
 
(i)           Captions.  The captions herein have been inserted solely for
convenience of reference and in no way define, limit, or describe the scope or
substance of any provision of this Agreement.
 
(j)           Interpretation.  All pronouns used herein shall include the
masculine, feminine, and neuter gender as the context requires.  All defined
terms shall include both the plural and singular case as the context requires.
 
(k)          Restriction on Assignment.  Notwithstanding anything herein to the
contrary, Borrower shall not assign this Agreement without obtaining the prior
written approval of Lender.  Lender may assign or transfer any of its rights or
obligations under the Loan Documents without the consent of Borrower, and the
provisions of the Loan Documents shall be binding upon and inure to the benefit
of such assignee or transferee.  Any attempted assignment in violation of this
Section 8(k) shall be void and the other party hereto shall not recognize any
such purported assignment.

 
14

--------------------------------------------------------------------------------

 

(l)           Borrower Matters.  Any Borrower may, acting singly, request a Loan
Advance hereunder. Each Borrower hereby appoints each other Borrower as such
Borrower’s agent for all purposes hereunder, including with respect to
requesting Loan Advances hereunder. Each Borrower hereunder shall be jointly and
severally obligated to repay all Loan Advances made hereunder, regardless of
which Borrower actually receives said Loan Advances, as if each Borrower
hereunder directly received all Loan Advances. Each Borrower waives any
suretyship defenses available to it under the Code or any other applicable
law.  Each Borrower waives any right to require Lender to: (i) proceed against
any Borrower or any other Person; (ii) proceed against or exhaust any security;
or (iii) pursue any other remedy. Lender may exercise or not exercise any right
or remedy it has against any Borrower or any security it holds (including the
right to foreclose by judicial or non-judicial sale) without affecting any
Borrower’s liability hereunder. Notwithstanding any other provision of this
Agreement or any other Loan Document, each Borrower irrevocably waives all
rights that it may have at law or in equity (including, without limitation, any
law subrogating Borrower to the rights of Lender under this Agreement) to seek
contribution, indemnification or any other form of reimbursement from any other
Borrower, or any other Person now or hereafter primarily or secondarily liable
for any of the Obligations, for any payment made by Borrower with respect to the
Obligations in connection with this Agreement, any other Loan Document or
otherwise and all rights that it might have to benefit from, or to participate
in, any security for the Obligations as a result of any payment made by Borrower
with respect to the Obligations in connection with this Agreement or otherwise.
Any agreement providing for indemnification, reimbursement or any other
arrangement prohibited under this Section 8(l) shall be null and void. If any
payment is made to a Borrower in contravention of this Section 8(l), such
Borrower shall hold such payment in trust for Lender and such payment shall be
promptly delivered to Lender for application to the Obligations, whether matured
or unmatured.
 
9.           Definitions.  As used in this Agreement:
 
(a)          “Account” means all present and future rights of Borrower to
payment for goods sold or leased or for services rendered, which are not
evidenced by instruments or chattel paper, and whether or not earned by
performance.
 
(b)          “Account Debtor” is any “account debtor” as defined in the Code
with such additions to such term as may hereafter be made.
 
(c)          “Business Day” means any day except Saturday, Sunday and any day
which shall be a federal legal holiday or a day on which banking institutions in
the State of Delaware are authorized or required by law or governmental action
to close.
 
(d)          “Code” means the Uniform Commercial Code, as the same may, from
time to time, be enacted and in effect in the State of Delaware; provided, that,
to the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Lender’s security interest in any Collateral is
governed by the Uniform Commercial Code in effect in a jurisdiction other than
the State of Delaware, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes on the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

 
15

--------------------------------------------------------------------------------

 

(e)          “Collateral” is any and all properties, rights and assets of
Borrower described on Exhibit C.
 
(f)           “Equipment” is all “equipment” as defined in the Code with such
additions to such term as may hereafter be made, and includes without limitation
all machinery, fixtures, goods, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing.
 
(g)          “Inventory” means all “inventory” as defined in the Code in effect
on the date hereof with such additions to such term as may hereafter be made,
and includes without limitation all merchandise, raw materials, parts, supplies,
packing and shipping materials, work in process and finished products, including
without limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
(h)          “Lien” means any claim, mortgage, deed of trust, levy, charge,
pledge, security interest or other encumbrance of any kind, whether voluntarily
incurred or arising by operation of law or otherwise against any property.
 
(i)           “Loan Documents” means this Agreement and the Note, each as may be
amended, restated, supplemented, varied or otherwise modified.
 
(j)           “Material Adverse Change” means (i) any impairment in the
perfection or priority of Lender’s security interest in the Collateral, other
than with respect to any Permitted Lien, or in the value of such Collateral;
(ii) a material adverse change in the business, operations or condition
(financial or otherwise) of Borrower; or (iii) a material impairment in the
prospect of repayment of any portion of the Obligations.
 
(k)          “Maturity Date” means March 1, 2011.
 
(l)          “Obligations” means Borrower’s obligation to pay when due any
debts, principal, interest, and other amounts Borrower owes Lender now or later
under the Loan Documents.
 
(m)          “Permitted Liens” means the following, which under no circumstances
will exceed the amounts set forth below: (i) the Lien provided to Jerusalem
Technology Park Ltd., the landlord for the offices leased by the Israeli
Subsidiary as of the date hereof, equal to approximately $175,000 as of the date
hereof (and as adjusted pursuant to the Consumer Price Index) on the deposit in
the bank account of the Israeli Subsidiary maintained at Bank Leumi Ltd., (ii)
the Lien provided to Bank Leumi Ltd. equal to approximately $35,000 as of the
date hereof on the deposit in the bank account of the Israeli Subsidiary
maintained at Bank Leumi Ltd., and (iii) the Lien provided to MCI/WorldCom equal
to approximately $157,500 as of the date hereof on the deposit in the bank
account of deltathree, Inc. maintained at Wachovia Bank.

 
16

--------------------------------------------------------------------------------

 

(n)          “Person” means an individual, corporation association, partnership,
limited liability company, joint venture, trust, government, agency department
or any other entity.
 
(o)          “Previously disclosed to Lender” means those matters described in
writing in the disclosure letter provided by Borrower to Lender on the date of
this Agreement.
 
(p)          “Records” means all of Borrower’s present and future books of
account of every kind or nature, purchase and sale agreements, invoices, ledger
cards, bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of Borrower with respect to the
foregoing maintained with or by any other person).
 
(q)          “Registered Organization” means any “registered organization” as
defined in the Code with such additions to such term as may hereafter be made.


[signature page follows]

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Loan and Security
Agreement as of the date first above written.


BORROWER:
              
LENDER:
     
DELTATHREE, INC.
 
D4 HOLDINGS, LLC
     
By:    
/s/ Effi Baruch
   
Name: Effi Baruch
 
By:    
/s/ Robert Stevanovski
Title: Interim CEO and President
 
Name: Robert Stevanovski
   
Title: Manager
     
DELTA THREE ISRAEL, LTD.
         
By:
/s/ Effi Baruch
   
Name: Effi Baruch
   
Title: Interim CEO and President
         
DME SOLUTIONS, INC.
         
By:
/s/ Effi Baruch
   
Name: Effi Baruch
   
Title: CEO and President
   


 
 

--------------------------------------------------------------------------------

 
  
Exhibit A
 
Form of Promissory Note
 
PROMISSORY NOTE


Up to $1,200,000
March 1, 2010
 



FOR VALUE RECEIVED, DELTATHREE, INC., a Delaware corporation, DELTA THREE
ISRAEL, LTD., an Israeli company, and DME SOLUTIONS, INC., a New York
corporation (jointly and severally, the “Borrower”), hereby absolutely,
irrevocably, unconditionally and jointly and severally promises to pay to the
order of D4 HOLDINGS, LLC, a Delaware limited liability company (“Lender”), in
United States dollars and in immediately available funds, the principal sum of
ONE MILLION TWO HUNDRED THOUSAND DOLLARS ($1,200,000), or such lesser amount as
may be advanced by Lender to the Borrower from time to time in accordance with
the terms and conditions of that certain Loan and Security Agreement dated of
even date herewith, between the Borrower and Lender (as it may be amended,
modified, extended or restated from time to time, the “Loan Agreement”),
together with interest thereon, as provided in the Loan
Agreement.  Notwithstanding the foregoing, the aggregate principal amount
outstanding under this Promissory Note (this “Note”) shall not exceed one
million two hundred thousand dollars ($1,200,000).  This Note is subject to all
of the terms and conditions set forth in, and such terms and conditions are
hereby incorporated herein by reference to, the Loan Agreement.  All capitalized
terms not otherwise defined herein shall have the meanings set forth in the Loan
Agreement.  In the event of any conflict between the provisions of this Note and
the Loan Agreement, the provisions of the Loan Agreement shall prevail.
 
The obligations of the Borrower evidenced by this Note are secured by a first
priority perfected security interest in the Collateral, as set forth in the Loan
Agreement.
 
Except as otherwise provided in the Loan Documents, all outstanding principal
and interest with respect to Loan Advances shall be due and payable in full on
the Maturity Date.  The daily unpaid principal balance outstanding under this
Note shall bear interest at the rate(s) set forth in the Loan Agreement.
 
Upon the occurrence of an Event of Default, Lender shall have, and shall be
entitled to exercise, all of the rights and remedies set forth in the Loan
Agreement and the other Loan Documents.
 
All payments in respect of amounts outstanding under this Note shall be paid in
immediately available funds to the account(s) specified by Lender from time to
time.  Any payment due in respect of this Note which falls due on a day other
than a Business Day shall be made on the next Business Day.

 
 

--------------------------------------------------------------------------------

 

The Borrower hereby waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note.  No release of any
security for the payment of this Note or extension of time for payment of this
Note, and no alteration, amendment or waiver of any provision of this Note made
by agreement between Lender and any other Person shall release, discharge,
modify, change or affect the liability of the Borrower under this Note.

 
Each right, power and remedy of Lender under this Note, the Loan Agreement, any
other Loan Document, or under applicable laws shall be cumulative and
concurrent, and the exercise of any one or more of them shall not preclude the
simultaneous or later exercise by Lender of any or all such other rights, powers
or remedies.  No failure or delay by Lender to insist upon the strict
performance of any one or more provisions of this Note, the Loan Agreement, any
other Loan Document, or to exercise any right, power or remedy consequent upon
an Event of Default shall constitute a waiver thereof, or preclude Lender from
exercising any such right, power or remedy.  No modification, change, waiver or
amendment of this Note shall be deemed to be made unless in writing signed by
the Borrower and Lender. This Note shall inure to the benefit of and be binding
upon the Borrower and Lender and their respective successors and assigns;
provided that except as set forth in the Loan Agreement, the Borrower shall have
no right to assign any of its rights or delegate any of its obligations under
this Note; and provided further that there shall be no restrictions of any
nature on Lender’s right to assign this Note or its rights hereunder.  The
invalidity, illegality or unenforceability of any provision of this Note shall
not affect or impair the validity, legality or enforceability of any other
provision.  This Note shall be deemed to be made in, and shall be governed by
the laws of, the State of Delaware (without regard to its conflicts of laws
principles).


[signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Promissory Note has been duly executed by the
undersigned as of the day and year first above written.



 
BORROWER:
     
DELTATHREE, INC.
     
By:  
  
 
Name: Effi Baruch
 
Title: Interim CEO and President
     
DELTA THREE ISRAEL, LTD.
     
By:
  
 
Name: Effi Baruch
 
Title: Interim CEO and President
     
DME SOLUTIONS, INC.
     
By:
  
 
Name: Effi Baruch
 
Title: CEO and President


 
 

--------------------------------------------------------------------------------

 

Exhibit B


Form of Notice of Borrowing/Loan Advance Request


NOTICE OF BORROWING/LOAN ADVANCE REQUEST
 
Date:                      [________], 20__
D4 HOLDINGS, LLC
349-L Copperfield Blvd, #407
Concord, NC 28025


Attention: 
Robert Stevanovski, Manager

 
Advance Request: 
Loan and Security Agreement



Dear Robert:


Reference is made to that certain Loan and Security Agreement (as from time to
time amended, restated, varied, supplemented or otherwise modified, the “Loan
Agreement”), dated as of March 1, 2010, by and between (i) deltathree, Inc., a
Delaware corporation, Delta Three Israel, Ltd., an Israeli company, and DME
Solutions, Inc., a New York corporation (jointly and severally, the “Borrower”),
and (ii) D4 Holdings, LLC, a Delaware limited liability company (“Lender”).


This is a Notice of Borrowing.  All capitalized terms used herein and not
otherwise defined shall have the meanings given to them in the Loan Agreement.


 
1.
LOAN ADVANCE REQUEST

 
In accordance with the Loan Agreement, the undersigned hereby requests that
Lender make a Loan Advance as follows:


 
a.
Loan Date:  [________], 20__

 
 
b.
Amount of Loan Advance:  US$[___________],1 to be disbursed as follows:

 
[INSERT APPLICABLE BORROWER]


Account Information
[INSERT APPLICABLE INFORMATION]


 
c.
Purpose for which Loan Advance will be used:  ______________________.

 
2. 
CERTIFICATION



The Borrower hereby certifies that (a) the representations and warranties in
Section 4 of the Loan Agreement are true in all material respects as of the date
hereof, (b) no Event of Default (i) has occurred that is continuing as of the
date hereof and (ii) will result from the Loan Advance requested hereunder and
(c) no Material Adverse Change has occurred.

 
 

--------------------------------------------------------------------------------

 

Sincerely,


[INSERT APPLICABLE BORROWER]



--------------------------------------------------------------------------------

1           At least $100,000.

 
 

--------------------------------------------------------------------------------

 

Exhibit C


Description of Collateral


The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:


1.
All Accounts and other indebtedness owed to Borrower;



2.
All present and future contract rights, general intangibles (including, but not
limited to, tax and duty refunds, intellectual property, registered and
unregistered patents, trademarks, service marks, copyrights, trade names,
applications for the foregoing, technology, software, know-how, designs, trade
secrets, goodwill, processes, drawings, blueprints, customer lists, mailing
lists, licenses, whether as licensor or licensee, choses in action and other
claims and existing and future leasehold interests in equipment, real estate and
fixtures), chattel paper, documents, instruments, securities, investment
property, letters of credit, proceeds of letters of credit, bankers’ acceptances
and guaranties;



3.
All present and future monies, securities, credit balances, deposits, deposit
accounts and other property of Borrower, including without limitation any such
items now or hereafter held or received by or in transit to Lender or any of its
affiliates or at any other depository or other institution from or for the
account of Borrower, whether for safekeeping, pledge, custody, transmission,
collection or otherwise; and all present and future Liens, security interests,
rights, remedies, title and interest in, to and in respect of Accounts and other
Collateral, including, without limitation, (a) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (b) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (c) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Accounts or other Collateral, including, without limitation,
returned, repossessed and reclaimed goods, and (d) deposits by and property of
Account Debtors or other Persons securing the obligations of Account Debtors;



4.
All Inventory;



5.
All Equipment;



6.
All Records; and



7.
All products and proceeds of the foregoing, in any form, including, without
limitation, insurance proceeds and any claims against third parties for loss or
damage to or destruction of any or all of the foregoing.

 
 
 

--------------------------------------------------------------------------------

 
  